Citation Nr: 0412883	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
September 1956; a period of active duty for training from 
September 1957 to November 1957, as well as other unverified 
service in the National Guard.  

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The claims were previously denied in 
June 1994, after the veteran failed to respond to a request 
for information.  He raised the claims again in 1998, and 
they were denied in the aforementioned July 1999 rating 
action.  The case was remanded by the Board in October 2001 
and it has since been returned.  

The case is again being remanded to the RO for additional 
development via the Appeals Management Center, in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.


REMAND

It appears the veteran's military records were destroyed in 
an accidental fire at the repository of those records in 
1973.  Since his original claim was submitted after 1990, 
when alternate sources for records (i.e., Surgeon Generals 
Office records), were routinely searched and none were 
located in his case, it appears it will be necessary to 
decide this claim without the benefit of any service medical 
records.  

The evidence does show, however, that the veteran gave a 
history of treatment at the VA Medical Center in Dublin, 
Georgia near in time to his military service.  It does not 
appear that any request for records from this facility for 
the period of time prior to 1996 has been made.  This should 
be accomplished.  

Likewise, the veteran has given a history of surgical 
treatment for his cervical spine disability in the mid 1950's 
from a private physician and treatment for a leg injury (self 
inflicted gunshot wound) at a private hospital (East Alabama 
Medical Center in Opelika) during this period.  The veteran 
should be asked to identify the hospital at which his neck 
surgery took place and any available records of this should 
be obtained.  Further, any available records of the veteran's 
treatment in the 1950's at the East Alabama Medical Center in 
Opelika should be obtained.  

In the event the veteran has any other relevant evidence or 
information in his possession, he should be asked to provide 
it.  

Under the circumstances, this case is remanded for the 
following:  

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (2003).  The veteran 
should be again advised to provide any 
evidence or information in his possession 
that pertains to his claims, and reminded 
that he may provide alternate evidence 
that might substitute for service medical 
records, including statements from 
service personnel; state or local 
accident and police reports; employment 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which and by whom he was 
treated soon after service; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records; and insurance examinations.  

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
for the claimed disorders.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified.  In 
particular, the veteran should be asked 
to provide the full name and address of 
the East Alabama Medical Center in 
Opelika, AL as well as authorization to 
obtain any available records of treatment 
of the veteran from this facility.  
Likewise, the veteran should be asked to 
provide the name and address of the 
hospital at which he underwent cervical 
spine surgery in the mid 1950's, together 
with the authorization to obtain such 
records.  An attempt should then be made 
to obtain the records (not already in the 
claims file) for which authorization has 
been provided.  

3.  The RO should obtain any relevant 
treatment records from the Dublin VA 
Medical Center (VAMC) dated prior to 1993 
and as far back as the 1950's (per the 
August 2000 letter from the Dublin VAMC), 
and any records from the Tuskegee VAMC 
dated prior to 1990 (per the May 1999 VA 
form 21-4142 (Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs) indicating the 
veteran was intermittently treated there 
for about 20 years).  

4.  Thereafter, the RO should review the 
claims folder, undertake any additional 
development as may be logically indicated 
by the results of the information 
obtained from this Remand, (including 
conducting any examinations or obtaining 
any medical opinions), and re-adjudicate 
the claims.  If any determination remains 
adverse, the veteran should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


